Order entered December 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01469-CV

                   IN THE INTEREST OF A.J.G, S.S.G., AND R.M.G.
                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-52068-2013

                                         ORDER
        Before the Court is the motion of Steven Lee Gordon to proceed in forma pauperis.

Because the trial court has determined that Steven Lee Gordon is indigent, we DENY the motion

as moot. Steven Lee Gordon also requests that the Court include in the record on appeal the

following pleadings previously filed in the trial court: 1) Request for Findings of Fact and

Conclusions of Law; 2) Designation of Record on Appeal; and 3) Request to Clerk to Include

Material in Clerk’s Record and Request Trial Transcript. These documents are included in the

clerk’s record which was filed on December 1, 2014. Accordingly, we DENY the request as

moot.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE